          Case 1:05-cr-00621-RJS Document 963 Filed 07/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

         -v-                                                    No. 05-cr-621 (RJS)
                                                                     ORDER
ALBERTO WILLIAM VILAR, et al.,

                               Defendants.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT any attorney who intends to represent an interested

third party in the ancillary forfeiture proceeding must file a notice of appearance on the docket in

case number 05-cr-621.

SO ORDERED.

Dated:         July 29, 2021
               New York, New York
                                                     _________________________________
                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
